Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 6, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150882                                                                                              Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  CYNTHIA HARDY, Personal Representative of                                                                Joan L. Larsen,
  the Estate of MARGARET MARIE ROUSH,                                                                                Justices
                Plaintiff-Appellee,
  v                                                                SC: 150882
                                                                   COA: 317406
                                                                   Montcalm CC: 2012-016830-CZ
  LAURELS OF CARSON CITY, L.L.C.,
           Defendant-Appellant.

  _________________________________________/

         On April 7, 2016, the Court heard oral argument on the application for leave to
  appeal the December 11, 2014 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 6, 2016
           p0503
                                                                              Clerk